October 10, 2014 VIA EDGAR Securities and Exchange Commission Division of Corporation Finance treet, N.E. Washington, D.C. 20549 Attention: Edwin Kim, Staff Attorney Re: Bulova Technologies Group, Inc. Form 10-K for the Fiscal Year Ended September 30, 2013 Filed January 13, 2014 Form 10-Q for the Fiscal Quarter Ended June 30, 2014 Filed August 19, 2014 File No. 000-09358 Dear Mr. Kim: Bulova Technologies Group, Inc. is diligently drafting changes to its referenced Form 10-K and Form 10-Q per the SEC staff’s comment letter dated September 8, 2014. Because of the number and nature of the changes to be made, we respectfully request an additional 10 day extension on behalf of the company. Sincerely, JOHNSON, POPE, BOKOR, RUPPEL & BURNS, LLP By: /s/ Michael T. Cronin Michael T. Cronin
